Citation Nr: 0005664	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  He had later Reserve service with periods of 
active duty for training (ACDUTRA), including a pertinent 
period of ACDUTRA from June to July 1988.  This case comes to 
the Board of Veterans' Appeals (Board) from an April 1996 RO 
decision which denied service connection for a low back 
disability.  

The Board notes that on his substantive appeal the veteran 
requested a hearing at the RO before a member of the Board.  
In April 1997, he indicated that instead he preferred a 
hearing at the RO before a local hearing officer.  
Thereafter, the veteran canceled a hearing scheduled for June 
1997.  


FINDING OF FACT

The veteran's current low back disability (postoperative 
residuals of a herniated disc at L5-S1) began years after his 
active duty and his pertinent period of ACDUTRA, and his 
current low back disability was not caused by any incident of 
service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1974 to November 1978.  His service medical records show that 
in July 1977 he complained of pain in the center of his back 
for a week, which increased with jarring movement and 
stretching with jumping jacks.  An examination revealed pain 
along the spine at about T8-10 without pain in the muscle on 
either side and point tenderness.  He was referred to the 
back clinic for evaluation and treatment.  On referral in 
July 1977, the veteran's assessment was dysfunction at T8-10.  
In December 1977, the veteran complained of recurring back 
pains.  The assessment was dysfunction at T8-10.  The veteran 
was seen later that month for pain in the right low back.  He 
denied numbness and radiation.  The assessment was old 
neuromuscular strain.  A September 1978 physical examination 
for separation purposes reveals that the veteran's spine was 
normal.  

The veteran had service in the Army Reserve following his 
active duty.  The service medical records show that on 
physical examinations in February 1983 and May 1987 the 
veteran's spine was normal.  The veteran served on ACDUTRA 
from June 25, 1988 to July 9, 1988.  On July 1, 1988, he 
complained of continuous low back pain upon movement for two 
days.  He reported that he believed he twisted his back while 
getting out of a car.  He stated that pain relievers provided 
no relief.  The assessment was low back strain.  On August 8, 
1988, the veteran's back was re-evaluated.  The veteran 
reported that after his injury his back got better for two 
weeks with medication and then became sore again after he 
returned to work that involved repetitive lifting in a 
grocery store.  An examination revealed decreased range of 
motion in flexion due to pain, especially in the left L5-S1 
paravertebral area.  There was no radiation of pain into the 
legs.  X-rays of the lumbar spine on August 8, 1988 revealed 
a slight narrowing of the interspace between L5 and S1 which 
could be due to a disc pathology; spina bifida occulta of the 
first sacral vertebra; and minimal sclerotic changes of the 
facet joint of L5 and S1 on the right probably due to 
degenerative changes.  The assessment was degenerative joint 
disease of the L5-S1 area and low back pain.  The veteran was 
recommended not to lift more than 15 pounds and not to bend 
repetitively at the waist, until August 23, 1988, which was 
noted on an individual sick slip.  The veteran was to be 
followed up if his symptoms worsened or persisted.  

An August 1988 service statement of medical examination and 
duty status indicates that the veteran strained his back 
while exiting a vehicle during annual training at Fort 
Campbell, Kentucky on June 30, 1988.  The service record 
notes that he then went on sick call, received medication, 
and followed instructions for convalescence.  The record 
notes that he was thereafter released from ACDUTRA but his 
discomfort persisted, so he was examined by a medical officer 
from Fort Devens, Massachusetts, received more medication, 
and given instructions to avoid strenuous activity for the 
period of August 8-24.  The record notes that the veteran 
then returned to his civilian employer on August 24.  

An October 1991 medical record from Robert Doyle, M.D., shows 
that the veteran complained of low back pain on the right 
side for about three weeks.  The veteran reported that he 
previously had low back pain following an injury in service 
in 1970 [sic].  He also complained that over the past two to 
three weeks he had intermittent pain in his right leg which 
increased to include numbness from the posterior buttocks 
down to the posterior aspect of his right leg and in the 
toes.  The impression, pending X-rays and a CT scan, was 
ruptured disc.  

An October 1991 X-ray study of the lumbosacral spine from 
Northern Cumberland Memorial Hospital showed mild disc space 
narrowing at L4-L5.  An October 1991 computerized tomography 
(CT) scan of the lumbar spine revealed moderate central and 
right paracentral L4-L5 disc herniation with associated 
thecal sac effacement and bilateral facet degenerative joint 
disease.  

A November 1991 medical record from Dr. Doyle shows that the 
veteran felt his back and buttock pain was better.  Dr. Doyle 
indicated that the veteran still had pain in the right leg 
and foot and that he had not significantly improved.  The 
doctor indicated that a CT scan revealed a ruptured disc.  
The assessment was definite improvement from a subjective 
point of view.  An independent opinion was sought from Dr. 
Murray.

Patrick Murray, M.D., indicated in a medical report that he 
examined the veteran in November 1991.  He noted the 
veteran's report of an October 1991 injury while lifting 
frozen food during the course of employment whereby he 
developed back pain and right leg discomfort; and of 
intermittent backache and "arthritis" ever since an injury 
in service in the 1970s and in 1988.  The diagnosis was L5-S1 
disk protrusion on the right.  Dr. Murray indicated that 
plain X-rays sent along by Dr. Doyle showed flattening of the 
L5-S1 disk space, and that a CT scan showed bulging of the 
L4-5 disk space centrally and an L5-S1 disk protrusion where 
the disk was partly ossified.  

A December 1991 magnetic resonance imaging (MRI) study of the 
lumbar spine from Central Maine Imaging Center reveals 
shallow bulging of the disk annulus at L4-L5, slightly 
eccentric on the right, possibly minimally affecting the 
right L5 nerve root; and frank disk herniation at L5-S1 with 
possible sequestered fragment displacing and compressing the 
right S1 nerve root.  

Medical records from Central Maine Medical Center show that 
the veteran was admitted in December 1991 with back pain 
radiating to the leg, tingling, numbness and weakness in the 
S1 distribution, which did not respond to conservative 
management.  An admission report notes that the veteran 
developed increased back pain and discomfort in his right leg 
after lifting frozen food during the course of his employment 
in October 1991 and that he continued working and developed 
throbbing pain in his right calf and, a day later, numbness 
in the right side of the foot.  The admission report notes 
the veteran's report of having had intermittent back pain 
since a service injury in the 1970s and an intermittent 
backache and arthritis since an injury in 1988.  An MRI scan 
confirmed a large L5-S1 disc protrusion.  The veteran then 
underwent a lumbar microdiskectomy at L5-S1 on the right, 
which was followed by a rapid recovery and relief of right 
leg pain.  

An MRI scan of the lumbar spine in April 1992 from Central 
Maine Imaging Center revealed status post right L5 
hemilaminectomy and L5-S1 diskectomy, moderate right anterior 
epidural scarring at L5-S1 without evidence of significant 
residual or recurrent disk material in the anterior epidural 
space, moderate primary lumbar spinal stenosis from L2 to L5, 
and no intradural pathology.  

On a June 1992 Central Maine Medical Center consultation 
report, John Crispin, M.D., indicated that following surgery 
for a herniated disk the veteran had persistent numbness and 
pain on the outside of his foot.  He was referred for 
evaluation to determine if epidural steroids would alleviate 
his symptoms.  In the assessment, Dr. Crispin noted that the 
veteran had a failed back syndrome and that he agreed to 
proceed with epidural steroids.  On a July 1992 record, Dr. 
Crispin indicated that the veteran underwent epidural steroid 
injections in the lumbar spine.

A July 1992 service physical examination reveals that the 
veteran had a well-healed, midline scar of the lower back, 
status post diskectomy.  On a medical history report in July 
1992, the veteran noted that he had a ruptured disc in 
October 1991 for which he had surgery in December 1991 and 
that problems persisted from this injury.  

In a medical report, Douglas Pavlak, M.D., indicated that he 
examined the veteran in October 1992.  He stated that the 
veteran reported a back injury while in the Army in 1975 
[sic] whereby he experienced acute back pain for two to three 
weeks but that he had a 100 percent recovery from that 
incident.  The veteran reported no further back problems 
until 1987 [sic] when in the Reserve he experienced non-
radiating low back pain as he got out of a car.  The veteran 
reported that he had some recovery of that episode but 
continued to have some on-and-off back pain ever since, 
including when he worked at his civilian job, where he 
functioned fairly well with unlimited heavy activity such as 
routine lifting, bending, and twisting.  The veteran reported 
that during heavy lifting in October 1991 he experienced a 
lot of back pain and stiffness but no leg pain and that the 
next morning he had severe low back pain and right leg pain 
with associated numbness and tingling.  The veteran reported 
that his current physical status did not allow him to return 
to the Reserve.  The veteran was referred for testing to 
determine if he had any significant ongoing denervation or 
recurrent nerve root problems responsible for right leg 
symptoms.  Testing revealed a measurable residual deficit 
postoperatively but not a profound one, and there was no 
evidence of acute denervation which would arouse the 
suspicion of recurrent nerve root compression.  Dr. Pavlak 
stated that the veteran would probably require lifelong 
restriction, although he was doing fairly well at his job, 
and that it was unlikely that the veteran could go back to 
the military Reserve given his current physical status.  Dr. 
Pavlak stated that he was uncertain as to the consequences of 
this prognosis with regard to the Workman's Compensation 
statutes but that it would merit investigation on the part of 
the veteran and his insurance company.  

In a December 1992 addendum report, Dr. Pavlak noted for the 
record, at the veteran's request, that the veteran was 
currently in the Army Reserve but had been taken off infantry 
job status and given a temporary profile due to his lower 
back problems.  The doctor referred to a handwritten note of 
the veteran clarifying his military status.  

On a May 1995 service physical examination conducted for 
purposes of re-doing the veteran's profile, it was noted that 
the veteran was status post laminectomy at L5-S1 with 
decreased deep tendon reflexes in the right ankle.  It was 
also noted that the veteran still had back discomfort.  

In October 1995, the veteran filed a claim for service 
connection for a low back disability that affected his right 
leg.  

In an April 1996 decision, the RO denied the veteran's claim 
for service connection for a low back disability.  

In his November 1996 substantive appeal, the veteran 
contended that his back injuries in service in 1977 and 1988 
led to his third and final injury while working at his 
civilian job in 1991.  

In a May 1997 letter, Gene Royer, D.O., stated that he 
reviewed the veteran's military and civilian records and saw 
that the veteran's injuries suffered while in active service 
were likely to have contributed to development of a ruptured 
disc that required surgery and left him with disability.  The 
doctor opined that the veteran's service injuries helped lead 
to his current disabilities.  

In a June 1997 letter, Paul Ruopp indicated that he was 
acquainted with the veteran through service in the Army 
Reserve unit.  He stated that his assigned duties at the unit 
included serving as master fitness trainer, which he has held 
continuously since 1988, and administering annual records and 
diagnostic Army physical training tests.  He indicated that 
the tests consisted of three events, including sit-ups, and 
that the events were age-compensated.  He stated that fitness 
test scores for the period of 1987 through 1996 document the 
veteran's performance, and that the veteran's performance 
from 1987 to 1991 showed a consistent decline in the sit-ups 
event.  He stated that subsequent to 1992 the veteran 
obtained a permanent profile and was exempted from this 
event, according to Army regulations.  Attached to the letter 
were Army Physical Test Scorecards, dated from March 1987 to 
October 1993, which show that the veteran's fitness was 
tested with push-ups, sit-ups, and a two mile run.  His 
annual raw scores for sit-ups were 60 (1987), 53 (on June 11, 
1988), 49 (May 1989), 44 (June 1990), 44 (October 1990), 17 
(July 1991), and 40 (October 1992).  

On a July 1998 VA examination, the veteran's medical history 
was reviewed, which indicated three injuries to his back, in 
1977, 1988, and 1991.  The veteran reported that at the time 
he suffered his 1991 injury at a civilian job he was doing 
routine lifting and bending, which he had done for a long 
time previously but which developed into severe back pain 
resulting in a ruptured disk and surgery in December 1991.  
The veteran complained of intermittent pain involving his 
right posterior thigh and right posterior calf, which he also 
described as feeling numbish or tingly.  He claimed to have 
some weakness in the right ankle and foot area and some 
tightness in the right leg.  He denied problems with his left 
leg.  He claimed that the pain in his low back never totally 
went away.  Following current examination, including X-rays, 
the impression was status post herniated nucleus pulposus 
(HNP) at L5-S1 and status post microdiskectomy at L5-S1 for 
the HNP.  The examiner felt that the HNP which developed in 
1991 was related to the veteran's civilian job and not to the 
veteran's time in service.  The examiner stated that the X-
rays findings of August 8, 1980 [sic] [elsewhere in the 
report the doctor noted the X-rays were done on August 8, 
1988] and the episodes of back strain in the service were not 
thought to have been predisposing features to the above 
diagnoses.  

In a July 1998 letter, the veteran asserted that he did not 
believe that his military service caused all his current back 
problems or that the injury at his civilian job which 
resulted in surgery was the sole cause.  He maintained that 
his service injuries were connected or contributing factors 
to his current condition.  He stated that the injuries in 
1977 and 1988 were the only two that required medical 
attention prior to the 1991 injury.  He claimed that from the 
time of his 1988 injury to the injury in 1991 he controlled 
back pain with over-the-counter pain relievers.  

In October 1998, an undated medical report by Dr. Doyle was 
received.  The doctor indicated that he reviewed all of the 
veteran's medical records that the veteran had brought with 
him and other records from neurosurgeons, which revealed a 
back strain in 1988.  He indicated that the veteran had 
reported occasional episodes of lumbar spine and right leg 
pain from 1988 to 1991, lasting for about three days while he 
was "doing stuff in the Army."  The doctor stated that the 
veteran was seen in the dispensary for this and found to have 
low back pain without neurological deficit at that time.  The 
doctor stated that the veteran subsequently ruptured a disc 
in 1991, which apparently was a Workman's Compensation 
injury, and that he had epidural steroids for continued pain.  
The doctor indicated that the veteran presently had 
paresthesias in the lateral aspect of his right leg, which 
went down to the lateral three toes without any obvious 
weakness.  The doctor stated that the last official reports 
from Dr. Murray, the neurosurgeon, indicated that the veteran 
had some tingling and numbness on the lateral aspect of his 
foot but that otherwise the veteran's back was okay.  

Dr. Doyle, in addressing the issue of whether there was a 
possibility or probability of a relationship between the back 
strain injuries in 1988 and the ruptured disc in 1991, opined 
that there was no way that the injuries could absolutely be 
connected.  Yet, the doctor stated that because the veteran 
had no imaging studies while he was in the Army from 1988 to 
1991 there was no way he could tell if the veteran did or did 
not have a ruptured or extruded disc at that point, and there 
was no way he could tell if this disc did not just remain 
latent up until 1991 when another injury caused an acute 
rupture and neuropathy.  The doctor stated that it would make 
sense, if there were back problems from 1988 through 1991 and 
the back problems were associated with right leg pain, that 
the veteran probably did have a partially ruptured or 
partially extruded disc which had improved.  The doctor 
stated that he has seen such occur before, and he suspected 
that what happened was that the veteran had a weakness in the 
disc area that was aggravated between 1988 and 1991 and 
finally ruptured in 1991.  In such a case, the doctor opined 
that the two injuries were one and the same and definitely 
related.  Dr. Doyle cautioned, however, that there was no way 
he could prove this because apparently the veteran had no 
imaging studies done while he was in the Army.  

Service department records in July 1999 showed that the 
veteran was placed on retired Reserve, effective earlier in 
that month.  

In a January 2000 statement, Dr. Doyle opined that after a 
review of his records including neurosurgeon consultations 
the veteran's disability was "as likely as not connected to 
his service injury."  He stated that because no X-rays were 
done in the service there was no way he could tell if the 
veteran ruptured a disc partially while he was in the 
service.  The doctor thus stated that there was an "as 
likely as not" nexus between the two.  

II.  Analysis

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. §§ 101(24).

The service medical records for the veteran's 1974-1978 
active duty service show a diagnosis of dysfunction at T8-10 
in July 1977 and December 1977 and strain in December 1977.  
On his September 1978 separation examination, the veteran's 
spine was found to be normal on objective examination.  
Subsequent service medical examinations in 1983 and 1987, 
during Reserve service, show the veteran's spine was normal 
on objective examination.  In fact, there was no evidence of 
a back disability until the veteran complained of back pain 
in July 1988 while serving on ACDUTRA.  At that time, the 
veteran reported that he twisted his back while exiting a 
car, and he was diagnosed with low back strain.  His back 
symptoms persisted until he was re-evaluated in August 1988.  
He was then diagnosed with degenerative joint disease at L5-
S1 and low back pain.  X-rays in August 1988 revealed 
findings that included slight narrowing of the intraspace 
between L5 and S1 which could be due to a disc pathology, and 
sclerotic changes of the facts joint of L5 and S1 probably 
due to degenerative changes.  The veteran was to be followed 
up if his symptoms worsened or persisted, but there is no 
further evidence of treatment for a back disability until the 
veteran was treated for a ruptured disc in his low back while 
lifting frozen food at his civilian job in October 1991.  In 
December 1991, he underwent a microdiskectomy at L5-S1 for 
the HNP.  The veteran was examined by the VA in July 1998; 
his diagnoses were status post HNP at L5-S1 and 
microdiskectomy at L5-S1 for the HNP. 

The veteran contends that injuries during active duty in 1977 
and ACDUTRA in 1988 are connected or are contributing factors 
to his current low back disability.  His current low back 
disability consists of postoperative residuals of an L5-S1 
herniated disc, and such was first diagnosed in 1991 after a 
lifting injury at work.  

As to the 1977 active duty back problems, it is significant 
that these involved the mid back (thoracic) area, not the low 
back (lumbosacral) area which is the site of the veteran's 
current problem.  The veteran was seen for low back symptoms 
during his 1988 ACDUTRA, but a herniated disc of the 
lumbosacral spine was not medically noted at that time.

The veteran maintains that he controlled back pain with over-
the-counter medication from the time of the 1988 injury until 
he sustained his 1991 injury.  However, there were no 
intervening medical findings reflecting back pathology 
between 1988 and 1991, and the lack of continuity of back 
symptoms indicates that any back symptoms noted in service 
were acute and transitory and resolved without residual 
disability.  38 C.F.R. § 3.303(b).  Of record are fitness 
test scorecards from the period of 1987 to 1992, which were 
submitted to show that the number of sit-ups completed on 
annual tests by the veteran declined steadily during the 
reporting period.  The scorecards do show a gradual decline 
from 1987 to 1990 and then a sharp drop in July 1991 followed 
by a sharp rise in 1992.  The veteran interprets the decline 
as evidence of an ongoing back disability.  However, there is 
no medical interpretation of the results of the scorecards to 
support the veteran's claim, and obviously a declining 
performance on fitness tests may be due to any number of 
reasons besides a back condition (e.g., aging and a general 
lack of conditioning).  Thus, the fitness scorecards have 
little probative value as evidence of a chronic back 
disability.  

In support of the veteran's claim, there are statements by 
two private doctors who opine there may be a relationship 
between the veteran's current low back disability and his 
1988 back injury while on ACDUTRA.  First, Dr. Royer in May 
1997 stated that he reviewed the veteran's military and 
civilian records and felt that the injuries in active service 
were likely to have contributed to the development of a 
ruptured disc and residual disability.  It is significant, 
however, that Dr. Royer furnished merely a bare, conclusory 
statement that did not offer any insight into whether the 
veteran's entire medical file was reviewed (or just selected 
portions given by the veteran), and the doctor failed to 
elucidate any reasons underpinning his opinion or the medical 
records upon which he relied.  

Second, Dr. Doyle in an undated statement received in October 
1998 stated that there was no way the veteran's injuries in 
service could be connected to his subsequent ruptured disc.  
Later in January 2000, Dr. Doyle stated that the veteran's 
disability was "as likely as not" connected to his service 
injuries.  Regarding both opinions, the doctor indicated that 
he could not be certain because the veteran had no imaging 
studies done when he was in the Army between 1988 and 1991.  
Dr. Doyle apparently did not have access to the veteran's 
entire medical file because X-rays of the lumbar spine were 
indeed taken on August 8, 1988, following the low back strain 
during ACDUTRA, and the X-rays do not show a ruptured disc as 
was the case following the 1991 civilian injury.  Moreover, 
Dr. Doyle stated that the veteran probably did have a 
partially ruptured or extruded disc after the 1988 injury if 
he had back problems from 1988 through 1991 and the back 
problems were associated with right leg pain.  There is no 
contemporaneous medical evidence from 1988 to 1991 that shows 
complaints of back or right leg problems.  On medical reports 
subsequent to the 1991 civilian injury, such as Dr. Pavlak's 
in October 1992, the veteran claimed to have had intermittent 
back pain ever since his 1988 injury; however, he never 
referred to any right leg symptoms after the 1988 injury.  

It is the Board's judgment that the statements by the private 
doctors are outweighed by the remaining medical evidence of 
record.  As noted above, the medical records from the 
veteran's 1974-1978 active duty do not show a low back 
disability; and while he was treated for low back symptoms 
during his 1988 ACDUTRA, a herniated lumbosacral spine disc 
was not found at that time or until a few years later, in 
1991, following a civilian job injury.  There is a gap 
between the 1988 ACDUTRA injury and the 1991 civilian injury 
without medically documented low back (or right leg) 
problems, and such a gap does not support the veteran's 
claim.  Moreover, a VA examiner opined in July 1998 that the 
low back herniated disc which developed in 1991 was not 
related to the veteran's time in service but instead to his 
civilian job.  The VA examiner reviewed the X-ray findings 
and medical records of back strain from service and concluded 
that they did not reveal predisposing features to the 
veteran's subsequent development of the herniated disc.  The 
VA doctor rendered his opinion based on an examination of the 
veteran and a review of the entire medical record, and under 
such circumstances the Board finds the opinion to be 
particularly persuasive.  Dr. Doyle, on the other hand, 
evidently did not have the benefit of all of the veteran's 
records upon which to render a more informed opinion.  The 
apparent failure of the private doctor to review the 
veteran's entire medical history lessens the persuasive value 
of his medical opinion.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  As for Dr. Royer's brief opinion, it evidently is 
not based on a comprehensive examination of the veteran, as 
was the VA examiner's opinion.  Also, Dr. Royer failed to 
identify the reasons, supported by medical evidence, upon 
which he based his opinion.  

The absence of medical records reflecting a chronic low back 
disability following the 1988 ACDUTRA injury is probative 
evidence against continuity of symptoms of the condition 
since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  
The medical evidence does not show that the veteran had low 
back (or leg) symptoms between 1988 and 1991, and the medical 
evidence of a disc-related back condition first appears after 
the 1991 injury.  

The weight of the credible evidence establishes that the 
veteran's current low back disability (postoperative 
residuals of a herniated disc at L5-S1) began following the 
1991 injury while on a civilian job and was not caused by any 
incident of service (including active duty and ACDUTRA).  A 
low back disability was neither incurred in nor aggravated by 
service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for a low back disability  ust 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connected for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

